DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 1, Farntrog discloses a fenestration assembly [FIG. 3] comprising:
a sash (22) including at least one magnet (column 4, lines 40-54 discloses magnets embedded in the sash);
a frame (21) surrounding the sash [FIG. 3], the frame including:
a top portion (header member of the window frame 21; column 9, lines 1-5);
a bottom portion (sill member of the window frame 21; column 9, lines 1-5); and
two jambs (side jambs of the window frame 21; column 9, lines 1-5; the side rails 30a, 30b are also part of the jambs) connecting the top portion to the bottom portion, each of the two jambs forming first slots (slots defined by the side rails 30a, 30b) extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion, the sash slideably engaged with the two jambs (column 4, line 55-column 5, line 12) between an open configuration wherein the sash is not in contact with either of the top portion or the bottom portion [FIG. 3] and a closed configuration wherein the sash is in contact with one of: the top portion and the bottom portion (column 9, lines 18-29 discloses abutting contact between the end rail of the sash and the window sill when the window is closed); and
at least one screen assembly (11, 12, 40) mounted in at least one of: the top portion or the bottom portion (column 3, lines 34-41 discloses positioning of the roller assembly housing in the window sill), the at least one screen assembly including:
a roller assembly (40) substantially hidden from view (the roller assembly 40 is hidden from view by the corresponding housing 11);
a control bar (12) extending beyond the sash and into the first slots [FIGS. 8-10A], the control bar including a ferromagnetic material (12b); and
a screen material (13) attached to the roller assembly, an end of the screen material connected to the control bar [FIG. 4], the screen assembly configured to apply tension to the screen material to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under a tension applied to move the control bar away from the roller assembly (spring 42 provides tension to the screen to enable winding of the screen, and engagement of the control bar when the window is moved enables unwinding), wherein the control bar automatically engages the at least one magnet of the sash when the sash is in the closed configuration to attach the control bar to the sash (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the sash; column 4, line 55-column 5, line 12 discloses automatic connection between the control bar and the magnet when the window is closed; Figures 3 and 5 also depict the magnets 23a in direct alignment with the lead bar 12 of the screen, which will inherently result in automatic engagement when the window is closed).
Regarding claim 8, Farntrog discloses that the sash is a first sash and the fenestration assembly further includes a second sash; and the at least one screen assembly is a first screen assembly and a second screen assembly, wherein the first screen assembly is mounted in the bottom portion and the second screen assembly is mounted in the top portion (column 6, lines 35-50 discloses first and second sashes and first and second screen assemblies mounted in both the top and bottom portions).
Regarding claim 9, Farntrog discloses that the fenestration assembly is a double-hung window (column 6, lines 35-50 discloses a double-hung window).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Hutchinson (U.S. Patent No. 1,114,990).
Regarding claim 3, Farntrog discloses the first slots, the control bar, and disengagement of the control bar from the magnet, but does not disclose stops in the slots.
Nonetheless, Hutchinson discloses a fenestration assembly comprising first slots (17), wherein each of the first slots includes a stop (the lower distal end of each track 17 includes a stop, as shown in Figure 1), the stops configured to prevent movement of a control bar (14, 18) beyond the stops and automatically disengage the control bar from a sash (1) if the sash moves beyond the stops (page 2, lines 99-122) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots of Farntrog to include the stops taught by Hutchinson, in order to enable automatic disengagement of the screen by a user without additional input to provide fast and easy access to the opposite side of the sash or to a second sash positioned behind the first sash.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 5, Farntrog discloses that the assembly further includes at least one ejector (8) facing the control bar [FIG. 15B], the at least one ejector moveable between a first position wherein the at least one ejector is at or below a surface of the sill (column 7, line 59-column 8, line 7) and a second position wherein a portion of the at least one ejector projects beyond the surface of the sill to disengage the control bar from the at least one magnet [FIG. 15B].
Farntrog does not explicitly disclose an embodiment in which the ejector is positioned in the sash.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the ejector in the sash, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. It is noted that Farntrog does further disclose positioning of the roller assembly housing 11 on the sash, wherein the control bar 12 engages the sash, so positioning the ejector in the sash would have been obvious to provide optional engagement and disengagement of the control bar from the corresponding magnetic attachment points as described in column 7, line 59-column 8, line 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Tribe (U.S. Patent No. 267,618).
Regarding claim 6, Farntrog discloses the sash and the ejector movable to a second position, but does not disclose a ribbon.
Nonetheless, Tribe discloses a fenestration assembly comprising an attachment operating mechanism including a ribbon (D’) [FIG. 5] connected to the attachment operating mechanism and configured such that pulling on the ribbon moves the mechanism to a second position (page 2, lines 18-36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Farntrog to include the ribbon taught by Tribe, in order to enable operation from a greater distance, so as to enable installation of the screen assembly on an otherwise difficult to access window (for example, a window located high on a wall out of reach normally).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Goodman (U.S. Patent No. 8,641,105).
Regarding claim 7, Farntrog discloses the magnet and engagement of the control bar with the magnet, but does not disclose that the magnet is a cylindrical magnet that is rotated to vary the magnetic force.
Nonetheless, Goodman discloses a screen assembly comprising a cylindrical magnet (234A) having a longitudinal axis, the cylindrical magnet polarized across its diameter [FIG. 11] such that rotating the cylindrical magnet about its longitudinal axis varies a magnetic force in a direction of a control bar (216) between a first level of the magnetic force sufficient to engage the control bar and a second level of the magnetic force insufficient to engage the control bar (column 5, line 43-column 6, line 15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Farntrog to have the cylindrical and rotatable configuration taught by Goodman, in order to provide means for more easily disengaging the magnet, and allowing for the use of a stronger magnet to ensure that accidental disengagement doesn’t occur.

Claims 2, 10, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356).
Regarding claims 2 and 10, Farntrog discloses a fenestration assembly [FIG. 2] comprising:
at least one sash (21) including:
an upper rail (upper end rail of the window sash 21; column 9, lines 6-7);
a lower rail (lower end rail of the window sash 21; column 9, lines 6-7);
two stiles connecting the upper rail to the lower rail (side members of the window sash 21; column 9, lines 6-7); and
at least one magnet (column 4, lines 40-54 discloses magnets embedded in the sash);
a frame (22) surrounding the at least one sash, the frame including:
a top portion (header member of the window frame 21; column 9, lines 1-5);
a bottom portion (sill member of the window frame 21; column 9, lines 1-5); and
two jambs (side jambs of the window frame 21; column 9, lines 1-5; the side rails 30a, 30b are also part of the jambs) connecting the top portion to the bottom portion, the sash slideably engaged with the two jambs (column 4, line 55-column 5, line 12) between an open configuration wherein the sash is not in contact with either of the top portion or the bottom portion [FIG. 3] and a closed configuration wherein the sash is in contact with one of: the top portion and the bottom portion (column 9, lines 18-29 discloses abutting contact between the end rail of the sash and the window sill when the window is closed); and
at least one screen assembly (11, 12, 40) mounted in at least one of: the top portion or the bottom portion, the at least one screen assembly including:
a roller assembly (40) substantially hidden from view (the roller assembly 40 is hidden from view by the corresponding housing 11); and
a control bar (12) including a ferromagnetic material (12b); and
a screen material (13) attached to the roller assembly, an end of the screen material connected to the control bar [FIG. 4], the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under tension applied to move the control bar away from the roller assembly (spring 42 provides tension to the screen to enable winding of the screen, and engagement of the control bar when the window is moved enables unwinding), wherein the control bar automatically attaches to at least one magnet of the sash when the sash is in the closed configuration (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the sash; column 4, line 55-column 5, line 12 discloses automatic connection between the control bar and the magnet when the window is closed; Figures 3 and 5 also depict the magnets 23a in direct alignment with the lead bar 12 of the screen, which will inherently result in automatic engagement when the window is closed),
wherein the at least one magnet is disposed in the lower rail of the sash when the screen assembly is mounted in the bottom portion (column 3, lines 34-41; in the configuration in which the roller assembly is positioned on the sill, the magnet is disposed in the lower rail of the sash), and the at least one magnet is disposed the upper rail of the sash when the screen assembly is mounted in the top portion.
Farntrog does not disclose that the magnet is movable between a first position and a second position.
Nonetheless, Anderson discloses a screen attachment mechanism comprising a magnet (34; paragraph 0050 discloses that the strip 34 may be a magnet) that is continuously movable between a first position wherein the at least one magnet does not project beyond a surface of a respective rail member (14) [FIG. 9] and a second position wherein a portion of the at least one magnet projects beyond the surface of the rail member [FIG. 11].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Farntrog to be movable between first and second positions, in order to cover any gaps resulting from misalignment between the control bar and the sash to prevent the entry of debris or insects.
Regarding claim 11, Farntrog discloses that each of the two jambs form first slots (slots defined by side rails 30a, 30b) extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion, and the control bar extends beyond the sash and into the first slots [FIGS 8-10A].
Regarding claim 14, Farntrog discloses that the assembly further includes at least one ejector (8) facing the control bar [FIG. 15B], the at least one ejector moveable between a first position wherein the at least one ejector is at or below a surface of the sill (column 7, line 59-column 8, line 7) and a second position wherein a portion of the at least one ejector projects beyond the surface of the sill to disengage the control bar from the at least one magnet [FIG. 15B].
Farntrog does not explicitly disclose an embodiment in which the ejector is positioned in the sash.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the ejector in the sash, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. It is noted that Farntrog does further disclose positioning of the roller assembly housing 11 on the sash, wherein the control bar 12 engages the sash, so positioning the ejector in the sash would have been obvious to provide optional engagement and disengagement of the control bar from the corresponding magnetic attachment points as described in column 7, line 59-column 8, line 7).
Regarding claim 17, Farntrog discloses that the sash is a first sash and the fenestration assembly further includes a second sash; and the at least one screen assembly is a first screen assembly and a second screen assembly, wherein the first screen assembly is mounted in the bottom portion and the second screen assembly is mounted in the top portion (column 6, lines 35-50 discloses first and second sashes and first and second screen assemblies mounted in both the top and bottom portions).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356), as applied to claim 10 above, and further in view of Hutchinson (U.S. Patent No. 1,114,990).
Regarding claim 12, Farntrog, as modified above, discloses the first slots, the control bar, and disengagement of the control bar from the magnet, but does not disclose stops in the slots.
Nonetheless, Hutchinson discloses a fenestration assembly comprising first slots (17), wherein each of the first slots includes a stop (the lower distal end of each track 17 includes a stop, as shown in Figure 1), the stops configured to prevent movement of a control bar (14, 18) beyond the stops and automatically disengage the control bar from a sash (1) if the sash moves beyond the stops (page 2, lines 99-122) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots of Farntrog, as modified above, to include the stops taught by Hutchinson, in order to enable automatic disengagement of the screen by a user without additional input to provide fast and easy access to the opposite side of the sash or to a second sash positioned behind the first sash.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356), as applied to claim 10 above, and further in view of Tribe (U.S. Patent No. 267,618).
Regarding claim 15, Farntrog, as modified above, discloses the sash and the ejector movable to a second position, but does not disclose a ribbon.
Nonetheless, Tribe discloses a fenestration assembly comprising an attachment operating mechanism including a ribbon (D’) [FIG. 5] connected to the attachment operating mechanism and configured such that pulling on the ribbon moves the mechanism to a second position (page 2, lines 18-36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Farntrog, as modified above, to include the ribbon taught by Tribe, in order to enable operation from a greater distance, so as to enable installation of the screen assembly on an otherwise difficult to access window (for example, a window located high on a wall out of reach normally).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356), as applied to claim 10 above, and further in view of Goodman (U.S. Patent No. 8,641,105).
Regarding claim 16, Farntrog, as modified above, discloses the magnet and engagement of the control bar with the magnet, but does not disclose that the magnet is a cylindrical magnet that is rotated to vary the magnetic force.
Nonetheless, Goodman discloses a screen assembly comprising a cylindrical magnet (234A) having a longitudinal axis, the cylindrical magnet polarized across its diameter [FIG. 11] such that rotating the cylindrical magnet about its longitudinal axis varies a magnetic force in a direction of a control bar (216) between a first level of the magnetic force sufficient to engage the control bar and a second level of the magnetic force insufficient to engage the control bar (column 5, line 43-column 6, line 15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Farntrog, as modified above, to have the cylindrical and rotatable configuration taught by Goodman, in order to provide means for more easily disengaging the magnet, and allowing for the use of a stronger magnet to ensure that accidental disengagement doesn’t occur.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 6,666,252) in view of Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 21, Welfonder discloses a screen assembly (1), the screen assembly comprising:
a roller assembly [FIGS. 5, 6], the roller assembly including:
a tubular member (12) formed of a rigid tube having an inner surface (interior surface of the tubular member 12, shown in at least Figure 5);
a damper assembly (40) rotationally fixed (via rod 24 and end section 26; column 4, lines 42-51) to a frame (10B), the damper assembly including a damper (42, 46, 47, 48) positioned within the tubular member [FIGS. 5, 6]; and
a fluid (fluid contained within compartment 42; column 5, line 55-column 6, line 11) in a space between the damper and the inner surface of the tubular member [FIG. 5]; and
a screen material (16) attached to the tubular member such that the roller assembly is operable to tension the screen material to wind the screen material around the tubular member (tension is applied to the tubular member 12 via the spring 39), the damper assembly controlling a rate at which the screen material winds around the tubular member (column 6, lines 19-60); and
a control bar (18) connected to an end of the screen material [FIG. 1].
Welfonder does not disclose a fenestration assembly including a sash and a frame to which the roller assembly is configured to be coupled, or first and second magnetic elements.
Nonetheless, Farntrog discloses a screen assembly for a fenestration assembly [FIG. 3] including a frame (21) and a sash (22), the screen assembly comprising a roller assembly (40) coupled to the frame such that the roller assembly is substantially hidden from view (the roller assembly 40 is hidden from view by the corresponding housing 11); and a control bar (12) connected to an end of the screen material (13) and including a first magnetic element (12b), the control bar configured to extend beyond the sash and to automatically attach to a second magnetic element of the sash (column 4, lines 40-54 discloses magnets embedded in the sash) when the sash is closed (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the sash; column 4, line 55-column 5, line 12 discloses automatic connection between the control bar and the magnet when the window is closed; Figures 3 and 5 also depict the magnets 23a in direct alignment with the lead bar 12 of the screen, which will inherently result in automatic engagement when the window is closed).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen assembly of Welfonder to be provided in the fenestration assembly and to include the magnetic elements of Farntrog, in order to provide screening for a window that is automatically operable along with the window sash, while maintaining a speed dampened configuration that prevents damage to the screen assembly or the surrounding structure.
Regarding claim 22, Welfonder discloses that the damper includes: a central support (47); and at least one blade (48b) extending from the central support [FIGS. 12-15].
Regarding claim 23, Welfonder discloses that the blade forms a circular cross-section (the cross-section of the blades 48b shown in Figure 14 is at least partially circular along its outer surface, which reads on the limitation “circular” given a broadest reasonable interpretation in view of the specification; it is noted that Welfonder further discloses a damper blade configuration in Figures 11-11A that includes a blade 52B that is explicitly circular, as shown in Figure 11).
Regarding claim 24, Welfonder discloses that the damper includes a cylinder (compartment 42 is cylindrical).
Regarding claim 25, Welfonder discloses edges of the screen material [FIG. 1], but does not disclose that edges of the screen material are configured to extend into slots extending along the frame.
Nonetheless, Farntrog discloses a screen assembly including a screen material (13), wherein edges of the screen material are configured to extend into slots (slots defined by side rails 30a, 30b) extending along the frame [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen assembly of Welfonder to be provided with the edges of the screen material extending into slots, as taught by Farntrog, in order to prevent the passage of bugs or debris past the space blocked by the screen material.
Regarding claim 26, Welfonder discloses that the roller assembly further includes:
a rod (24) extending through the tubular member and configured to be rotationally fixed to the frame (via 26; column 4, lines 42-51);
a coupler (60, 64) attached to an end of the rod within the tubular member, the coupler coupling the damper to the rod [FIG. 6]; and
a bearing (28) attached to the tubular member, the rod extending through the bearing, the tubular member and bearing rotatable about the rod (column 4, lines 52-67).
Regarding claim 27, Welfonder discloses that the damper assembly further includes a fork (pins 71 form a fork, as shown in Figure 6), the fork configured to engage the coupler to couple the damper to the rod (column 8, lines 10-28).
Regarding claim 28, Welfonder discloses that the roller assembly further includes a spring (39) extending along the rod [FIG. 5] and connecting the coupler to the bearing to provide a rotational bias to the roller assembly to tension the screen material (coupler wheel 64 is fixed to the rod 24, which is fixedly connected to the spring retainer 36; the spring 39 connects to the other spring retainer 32, which is fixed to wall 29 of the bearing--this constitutes a connection between the coupler and the bearing via the spring).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 6,666,252) in view of Farntrog (U.S. Patent No. 9,556,670), as applied to claim 21 above, and further in view of Downey (U.S. Patent Application Publication No. 2018/0003256).
Regarding claims 29 and 30, Welfonder, as modified above, discloses that the damper assembly is positioned against the inner surface of the tubular member [FIGS. 5, 6]; and that the roller assembly further includes a plug (outer wall of the compartment 42; see annotated drawing below) disposed adjacent to an end of the damper assembly opposite the coupler [FIG. 6], the plug including: a plug body (the plug body is generally defined by the structure of the outer wall forming the plug); the fluid substantially filling a space defined between the fork and the plug body, but does not disclose radial seals disposed between the fork and the damper and along the plug body.
Nonetheless, Downey discloses a damper assembly (500) including at least one radial seal (598) disposed between a connection end (540) and a damper (546) [FIG. 17] and configured to seal against an inner surface of a tubular member (512); and at least one radial seal (598; on the opposite end) disposed along a plug body (516) and sealing between the plug body and the inner surface of the tubular member [FIG. 17], fluid (fluid in cavity 596) substantially filling a space defined by the at least one radial seal disposed between the connection end and the damper, the at least one radial seal disposed along the plug body, and the inner surface of the tubular member [FIG. 17]
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Welfonder, as modified above, to include the radial seals taught by Downey, in order to prevent leaking of the damper fluid, and to enable access to the damper for maintenance or repair or to change the damper fluid.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 6,666,252) in view of Farntrog (U.S. Patent No. 9,556,670), as applied to claim 21 above, and further in view of Zangirolami (U.S. Patent Application Publication No. 2005/0000760).
Regarding claim 31, Welfonder, as modified above, discloses the fluid nut does not disclose that the fluid has a kinematic viscosity ranging from 5,000 cSt to 500,000 cSt.
Nonetheless, Zangirolami discloses a damper assembly (1) having a fluid with a kinematic viscosity ranging from 5,000 cSt to 500,000 cSt (paragraph 0034).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid of Welfonder, as modified above, to have a kinematic viscosity in the claimed range, as taught by Zangirolami, in order to provide a desired level of speed reduction that enables smooth retraction of the screen.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13 recite limitations directed to automatic disengagement of the control bar from the magnet of the sash in response to tilting of the sash. The prior art of record does not disclose or fairly teach this limitation in combination with the other elements set forth in the claims. Hutchinson (US 1114990) discloses automatic disengagement of a control bar from a sash, but Hutchinson fails to disclose a magnetic connection or disengagement in response to tilting of the sash. Woolery (US 2018/0010387) discloses a tilting movement of a sash and a subsequent disengagement of a screen assembly control bar, but Woolery does not disclose a magnetic connection, or that the disengagement occurs automatically in response to tilting of the sash. None of the prior art of record discloses all of the elements of claims 4 and 13, and one having ordinary skill in the art would not have been motivated to combine the prior art to arrive at the claimed invention without impermissible hindsight reconstruction.

Response to Arguments
Applicant’s arguments filed 5/6/22, in combination with the amendments to the claims, are persuasive in overcoming the rejection(s) under double patenting and 35 U.S.C. 112(b). These rejections are therefore withdrawn.
Applicant's arguments filed 5/6/22 with respect to the rejection(s) under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Farntrog fails to disclose automatic attachment between the screen and the window, but this argument is not found persuasive. Farntrog discloses a direct alignment between the magnetic element of the control bar and the magnetic element of the sash in at least Figures 3 and 5, wherein the control bar is positioned at a bottom edge of the sash and the magnet is positioned directly beneath said bottom edge such that the control bar will inherently automatically engage the opposing magnetic element. The structure disclosed by Farntrog and shown in the drawings will inherently operate in the claimed manner, as a result of the direct alignment between the two magnetic elements. It is also noted that the sections of the disclosure of Farntrog that Applicant points to do not describe a configuration in which a separate action is required to attach the control bar to the sash, but rather describe installation of the screen assembly as a whole, after which automatic movement of the screen is enabled. Column 9, lines 21-29 also recites “a second end of the screen extending out of a longitudinal opening in the end rail which directly faces a surface of the trough section of either the sill or head with which the end rail is abutting engaged when the window is closed, and the second end of the screen being engaged to a longitudinally elongated carrier element coextensively positioned with the end rail between the end rail and the trough section abutting surface”, which is a further disclosure of the direct alignment/abutting configuration provided between the sets of magnetic elements. 
Applicant also argues that Anderson fails to disclose a sash that includes a magnet that is continuously moveable. This argument is also not found persuasive. Anderson is only relied upon to disclose the use of a moveable magnetic element, while Farntrog is relied upon in the above rejection to disclose the use of a magnetic element in a screen assembly for connection of a control bar to a sash. Providing the magnetic element of Farntrog with the movable configuration taught by Anderson provides the benefits of compensating for misalignment gaps between the control bar and the sash, which would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634